PRESS RELEASE DRAGON PHARMA RECEIVES ACQUISITION PROPOSAL FROM YANLIN HAN Vancouver, Canada – Dragon Pharmaceutical Inc. (“Dragon Pharma” or the “Company” TSX: DDD; OTCBB: DRUG) announced that in a letter dated January 15, 2010, Mr. Yanlin Han, Chairman and CEO of the Company, has made a non-binding proposal to acquire all of the outstanding shares of Dragon Pharma for a price of $0.80 per share. Dragon’s common stock quoted on OTCBB and traded on Toronto Stock Exchange closed at $0.60 per share and at CAD $0.63 per share, respectively, on January 22, Mr. Han is the largest shareholder of the Company owning 37.95% of the total outstanding shares. Mr. Han’s letter indicates that his proposal is conditioned upon satisfactory completion of due diligence, negotiation of definitive transaction documents, receipt of the requisite financing commitments and receipt of necessary board approval. The Board of Directors of the Company has established a special committee of independent directors consisting of Peter Mak, Chairman, and Drs. Li and Frey to act on behalf of Dragon Pharma with respect to consideration of the proposal and other strategic alternatives. The process of considering the proposal is only in its initial stages and consequently no decision has been made by the special committee of the Board in respect of Dragon Pharma’s response, if any, to the proposal. Shareholders are not being asked to take any action with respect to the proposal at this time.
